Exhibit 10.2
Execution Copy
AMENDMENT NO. 1
TO
AMENDED AND RESTATED SHARED SERVICES AGREEMENT
     This Amendment No. 1 to Amended and Restated Shared Services Agreement
(this “Amendment”) is made and entered into as of March 17, 2008, by and between
DSW Inc., an Ohio corporation (“DSW”), and Retail Ventures, Inc., an Ohio
corporation (“Retail Ventures”).
Recitals
     WHEREAS, DSW and Retail Ventures entered into an Amended and Restated
Shared Services Agreement, dated as of October 29, 2006, relating to their
arrangement concerning certain shared services (the “Shared Services
Agreement”);
     WHEREAS, Retail Ventures has sold its entire membership interest in Value
City Department Stores LLC, an Ohio limited liability company (“Value City”);
     WHEREAS, Retail Ventures, Retail Ventures Services, Inc., an Ohio
corporation (“RVSI”) and wholly owned subsidiary of Retail Ventures, Filenes
Basement, Inc., a Delaware corporation (“FB”) and wholly owned subsidiary of
Retail Ventures (Retail Ventures, RVSI and FB are collectively referred to as
the “RVI Entities”), and DSW have entered into a certain Transfer and Assignment
Agreement, dated as of March 17, 2008, pursuant to which the RVI Entities
transferred certain assets and contracts related to certain shared services
including General Corporate and Financial Services and Human Resources Services
(the “Transfer and Assignment Agreement”); and
     WHEREAS, the parties desire to amend the Shared Services Agreement as
hereinafter set forth.
     NOW, THEREFORE, in consideration of the mutual covenants and agreements
described in this Amendment, the parties hereby agree as follows:
Agreement

1.   The following definitions shall be added to Article I Definitions of the
Shared Services Agreement:

     “General Corporate, Financial and Human Resources Services” means those
services referenced on Schedule II that were provided by or on behalf of Retail
Ventures before the GCFHR Services Transfer Date and will be provided by DSW
after the GCFHR Services Transfer Date.
     “GCFHR Services Transfer Date” shall mean the date that is mutually agreed
upon by the Parties for transfer of responsibility for performance of General
Corporate, Financial and Human Resources Services from Retail Ventures to DSW.

1



--------------------------------------------------------------------------------



 



2.   The definition of “Tax Separation Agreement” in Article I Definitions of
the Shared Services Agreement is amended in its entirety to read as follows:

“Tax Separation Agreement” means the Tax Separation Agreement attached as
Exhibit A to the Master Separation Agreement, as such Tax Separation Agreement
may be amended from time to time by mutual agreement of the parties.

3.   Schedules I, II and III to the Shared Services Agreement are hereby
replaced in their entirety with the schedules attached to this Amendment.

4.   Section 2.02(a) of the Shared Services Agreement shall be amended and
restated in its entirety to read as follows:

     (a) Subject to the terms and conditions of this Agreement and in
consideration of the DSW Service Costs described below, DSW agrees to provide to
the applicable Retail Ventures Entities, or to procure the provision to such
entities of, and Retail Ventures agrees to purchase from DSW, the DSW Services.
Unless otherwise specifically agreed by Retail Ventures and DSW, (i) the DSW
Services (other than the Information Technology Services and the General
Corporate, Financial and Human Resources Services) shall be substantially
similar in scope, quality, and nature to those customarily provided to, or
procured on behalf of, the Retail Ventures Entities by DSW and/or its
Subsidiaries prior to the Offering Date, (ii) the Information Technology
Services shall be, at a minimum, substantially similar in scope, quality, and
nature to those customarily provided to, or procured on behalf of, the Retail
Ventures Entities by Retail Ventures and/or its Subsidiaries prior to the
Information Technology Services Transfer Date and (iii) the General Corporate,
Financial and Human Resources Services shall be, at a minimum, substantially
similar in scope, quality, and nature to those customarily provided to, or
procured on behalf of, the Retail Ventures Entities by Retail Ventures and/or
its Subsidiaries prior to the GCFHR Services Transfer Date.

5.   Section 3.02 of the Shared Services Agreement shall be amended and restated
in its entirety to read as follows:

     SECTION 3.02. Customary Billing. The costs of Services as to which the
Customary Billing method applies shall be equal to the costs customarily charged
and/or allocated by one Party and/or one or more of its Subsidiaries or
Departments (the “Billing Party”) to the other Party and/or one or more of its
Subsidiaries or Departments (the “Receiving Party”) immediately prior to the
Information Technology Services Transfer Date or the GCFHR Services Transfer
Date, as applicable (it being understood that from and after the Information
Technology Services Transfer Date or the GCFHR Services Transfer Date, as
applicable, such costs may be increased by the Billing Party in a manner

2



--------------------------------------------------------------------------------



 



consistent with the manner in which such costs were increased from time to time
prior to the Information Technology Services Transfer Date or the GCFHR Services
Transfer Date, as applicable, and consistent with the semi-annual reconciliation
described in Section 8.01).

6.   Section 3.06(a) of the Shared Services Agreement shall be amended and
restated in its entirety to read as follows:

(a) Except as otherwise provided in a Schedule to this Agreement or to the
extent that Retail Ventures and DSW may mutually agree, each Billing Party shall
invoice or notify the Chief Executive Officer or Chief Financial Officer of the
Receiving Party on a monthly basis (not later than the tenth day of each month),
in a manner substantially similar to and consistent with the billing practices
used in connection with services provided by Retail Ventures to the DSW Entities
prior to the Offering Date and, as applicable, the Information Technology
Services Transfer Date or the GCFHR Services Transfer Date (except as otherwise
agreed), of the Service Costs related to services performed or procured by the
Billing Party during the prior calendar month. As used herein, “Service Costs”
means the Retail Ventures Service Costs, if Retail Ventures is the Billing
Party, and the DSW Service Costs, if DSW is the Billing Party. In connection
with the invoicing described in this Section 3.06(a), the Billing Party shall
provide to the Receiving Party the same billing data and level of detail as
customarily or similar to that provided to the Receiving Party prior to the
Offering Date and, as applicable, the Information Technology Services Transfer
Date or the GCFHR Services Transfer Date and such other related data as may be
reasonably requested by the Receiving Party.

7.   Section 4.01(i) of the Shared Services Agreement shall be amended and
restated in its entirety to read as follows:

(i) General Standard of Service. Except as otherwise agreed to in writing by the
Parties or as described in this Agreement, and provided that a Party is not
restricted by contract with third parties or by applicable law, the Parties
agree that (i) the nature, quality, and standard of care applicable to the
delivery of the Services hereunder (other than the Information Technology
Services and the General Corporate, Financial and Human Resources Services)
shall be substantially the same as or consistent with that applicable to the
similar services provided by a Party to the other Party prior to the Offering
Date, (ii) the nature, quality, and standard of care applicable to the delivery
of the Information Technology Services hereunder shall be, at a minimum,
substantially the same as or consistent with that applicable to the similar
services provided by or on behalf of Retail Ventures prior to the Information
Technology Services Transfer Date, and (iii) the nature, quality, and standard
of care applicable to the delivery of the General Corporate, Financial and Human
Resources Services shall be, at a

3



--------------------------------------------------------------------------------



 



minimum, substantially the same as or consistent with that applicable to the
similar services provided by or on behalf of Retail Ventures prior to the GCFHR
Services Transfer Date. Retail Ventures shall use its reasonable efforts to
ensure that the nature and quality of Services provided to DSW associates under
Retail Ventures Plans, either by Retail Ventures directly or through
administrators under contract, shall be undifferentiated as compared with the
same services provided to or on behalf of Retail Ventures associates under
Retail Ventures Plans.

8.     Section 9.09(a) is amended to change all references to “4150 East 5th
Avenue” to “810 DSW Drive.”

9.     In the event that an asset impairment occurs to either party or its
subsidiaries because of Value City ceasing to conduct business or a reduction in
the sales of Value City, the party on whose books the asset (relating to such
impairment) resides at the time of such cessation of business or reduction in
sales shall be obligated to take the asset impairment and shall not seek
reimbursement from the other party for any charges relating to such asset
impairment.

10.   In the event that Value City ceases to conduct business, the parties agree
that they will jointly share the “fixed cost” portion of the shared service fees
allocated to Value City for Fiscal Year 2008 in the same proportion as DSW and
the RVI Entities share fees for such service. For purposes of this Agreement,
fixed costs shall mean the costs required to provide the shared service function
regardless of whether Value City is receiving service (i.e.: deprecation expense
and personnel expense).

11.   Retail Ventures shall be solely responsible for reasonable allocations of
costs of the Services to Value City for which Value City is not liable during
the first ninety (90) days as the result of contractual terms and limitations
contained in the agreement(s) relating to the sale of Value City to Value City
Holdings, Inc. / VCHI Acquisition Co. on January 23, 2008. For purposes of this
paragraph, “Services” does not include shoe processing.

12.   Capitalized terms used in this Amendment and not defined herein shall have
the meanings given to them in the Shared Services Agreement.

13.   The provisions of this Amendment shall become effective as of the date
hereof and this Amendment shall not otherwise affect any obligation or liability
of either party under the Shared Services Agreement occurring or accruing prior
to the date of this Amendment.

14.   Except as expressly amended herein, all terms and provisions of the Shared
Services Agreement shall remain unchanged and in full force and effect.

4



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties hereto have executed this Amendment No. 1
to Amended and Restated Shared Services Agreement as of the date set forth
above.

                      DSW INC.       RETAIL VENTURES, INC.    
 
                   
By:
  /s/ William L. Jordan
 
      By:   /s/ James A. McGrady
 
   
 
                    Title: Senior Vice President, General Counsel       Title:
Executive Vice President, CFO    

5



--------------------------------------------------------------------------------



 



SCHEDULE I
TO
AMENDED AND RESTATED
SHARED SERVICES AGREEMENT
DATED October 29, 2006
BETWEEN
RETAIL VENTURES, INC.
AND
DSW INC.
Revised Effective March 17, 2008
SERVICES TO BE PROVIDED BY RETAIL VENTURES, INC. AND RETAIL VENTURES
SERVICES, INC.

      DESCRIPTION OF RETAIL VENTURES   RETAIL VENTURES SERVICE COSTS OR SERVICE
  BILLING METHODOLOGY TO DSW
 
   
1. IMPORT MANAGEMENT AND COMPLIANCE
  Pass-Through Billing with respect to costs directly related to DSW Entities.
Importing fees (including U.S. Customs fees, Duties, Commissions, Ocean Freight,
Excel/APL Logistic Carrier fees and other associated expense) are allocated to
the businesses by invoice (which historically is a one-to-one relationship to
container) to the ratio of the container contents to the whole
containers/trailer.
 
   
 
  DSW to pay a percentage of the overhead costs based upon percentage of usage.
The overhead allocation percentage will be reviewed and determined annually.
 
   
2. Management, Oversight and General (includes deprecation of IT assets related
to shared service assets purchased by RVI, expenses associated with the
Northland facility lease (pursuant to the terms of the Master Separation
Agreement between the parties), compliance assistance, legal services, SSC
Corporate services expenses, and DSW’s portion of D&O insurance premiuims.)
  DSW to pay $358,334 per month during the term of the agreement.

1



--------------------------------------------------------------------------------



 



SCHEDULE II
TO
AMENDED AND RESTATED
SHARED SERVICES AGREEMENT
DATED October 29, 2006
BETWEEN
RETAIL VENTURES, INC.
AND
DSW INC.
Revised Effective March 17, 2008
SERVICES TO BE PROVIDED BY DSW INC.

                  DSW SERVICE COSTS     DSW SERVICE COSTS OR   OR BILLING
DESCRIPTION OF DSW   BILLING METHODOLOGY TO   METHOLOGY TO SERVICE   RETAIL
VENTURES   FILENE’S BASEMENT
 
       
1. GENERAL CORPORATE AND FINANCIAL SERVICES
       
 
       
(i) PAYROLL SERVICES (including preparation and distribution of employee checks;
payment of payroll taxes, garnishment and other deductions to appropriate
parties; preparation and filing of employer tax returns; and preparation of
annual W-2s for employees)
  RVI to pay $0 per month during the term of the Agreement.   FB to pay $9,417
per month during the term of the Agreement.
 
       
(ii) Sox and AUDITING Fees (including coordination of external audit services
and assistance with compliance with Sarbanes-Oxley requirements)
  RVI to pay 50% of audit fees relating to the shared audit of internal
controls.   N/A
 
       
(iii) ACCOUNTS PAYABLE, and SALES AUDIT
  RVI to pay $5,417 per month during the term of the Agreement.   FB to pay
$31,917 per month during the term of the Agreement.
 
       
(iv) GENERAL LEDGER AND PREPARATION OF QUARTERLY, ANNUAL AND OTHER SEC REPORTS;
ASSISTANCE WITH THE PREPARATION OF ANNUAL REPORT TO SHAREHOLDERS; AND
PREPARATION OF ERISA REPORTS.
  RVI to pay $29,500 per month during the term of the Agreement.   FB to pay
$20,167 per month during the term of the Agreement.

1



--------------------------------------------------------------------------------



 



                  DSW SERVICE COSTS     DSW SERVICE COSTS OR   OR BILLING
DESCRIPTION OF DSW   BILLING METHODOLOGY TO   METHOLOGY TO SERVICE   RETAIL
VENTURES   FILENE’S BASEMENT
 
       
(v) TAX SERVICES (including preparation and filing of all federal, state and
local tax returns, reports and other required filings; coordination and
management of tax audits and other similar proceedings; and assistance with tax
planning, tax strategy and compliance with the Tax Separation Agreement)
  RVI to pay $3,750 per month during the term of the Agreement.   FB to pay
$8,667 per month during the term of the Agreement.
 
       
2. HUMAN RESOURCES (ALL COST CENTERS)
  When pre-approved by RVI, Pass-Through Billing with respect to costs directly
related to RVI Entities. RVI to pay $0 per month during the term of the
Agreement for overhead costs.   When pre-approved by FB, Pass-Through Billing
with respect to costs directly related to FB. FB to pay $25,583 per month during
the term of the Agreement for overhead costs.
 
       
3. RISK MANAGEMENT (including management of insurance and workers compensation
coverage; administration of claims services; negotiation and acquisition of
insurance coverages including, but not limited to, property and business
interruption, casualty (including workers compensation), director and officer
liability and other liability coverages)
  a) Insurance premium costs billed as specified in Schedule III.
RVI to pay $0 per month during the term of the Agreement for overhead costs.  
a) Insurance premium costs billed as specified in Schedule III.

B) FB to pay $6,333 per month during the term of the Agreement for overhead
costs.
 
       
4. INTERNAL AUDIT
  RVI to pay $16,417 per month during the term of the Agreement for overhead
costs.Shared Section 404 audit fees from outside auditor to be split 50/50.   FB
to pay $24,583 per month during the term of the Agreement for overhead costs.

2



--------------------------------------------------------------------------------



 



                  DSW SERVICE COSTS     DSW SERVICE COSTS OR   OR BILLING
DESCRIPTION OF DSW   BILLING METHODOLOGY TO   METHOLOGY TO SERVICE   RETAIL
VENTURES   FILENE’S BASEMENT
 
       
5. INFORMATION TECHNOLOGY (ALL COST CENTERS)
  Pass-Through Billing with respect to costs directly related to Retail Ventures
Entities (100% allocated cost centers).   Pass-Through Billing with respect to
costs directly related to Retail Ventures Entities (100% allocated cost
centers).
 
       
 
  RVI to pay $0 per month during the term of the Agreement with respect to
overhead, Services and depreciation shared by DSW Entities and Retail Ventures
Entities.   FB to pay $246,866 per month during the term of the Agreement with
respect to overhead, Services and depreciation shared by DSW Entities and Retail
Ventures Entities.
 
       
6. Legal Services
  When pre-approved by RVI, Pass-Through Billing with respect to costs directly
related to RVI Entities.   N/A
 
       
Total monthly fixed charges
   $55,084    $373,533

3



--------------------------------------------------------------------------------



 



SCHEDULE III
TO
AMENDED AND RESTATED
SHARED SERVICES AGREEMENT
DATED October 29, 2006
BETWEEN
RETAIL VENTURES, INC.
AND
DSW INC.
Amended Effective March 17, 2008

 
INSURANCE POLICIES MAINTAINED BY RETAIL VENTURES
     The Insurance Polices described in Part (a) below shall be maintained by
Retail Ventures, Inc. (“Retail Ventures”) on behalf of DSW Inc. (“DSW”) and its
Subsidiaries pursuant to the terms of the Amended and Restated Shared Services
Agreement between Retail Ventures and DSW dated October 29, 2006, of which this
Schedule is a part. The insurance premiums related to such policies to be paid
by DSW, or for which Retail Ventures shall be reimbursed by DSW, are set forth
or described in Part (b) of this Schedule. Capitalized terms not otherwise
defined in this Schedule shall have the respective meanings assigned to them in
the Amended and Restated Shared Services Agreement.

(a)   LIST OF INSURANCE POLICIES   (a)   Liability:
Zurich American Insurance Co. #ACO903070302 – primary — $1MM/occurrence (DSW
only)
Zurich American Insurance Co., #ACO382218606 – primary — $1MM/occurrence (RVI
only)
National Union Fire Ins. Co., #9835015 – umbrella — $25MM/occ/agg
Zurich American Insurance Co.,#AEC508637504 – excess GL — $25MM/occ/agg
Lexington Insurance, #1172913 – excess GL — $25MM/occ/agg
National Union Fire, #8766505 – excess GL — $25MM/occ/agg
Liberty International, #LQ1B7107876407 – excess GL — $50MM/occ/agg
Great American Insurance, #TUE 3-57-97-71-06 – excess GL — $25MM/occ/agg
National Surety, #SHX-000-90474420 – excess GL — $25MM/occ/agg   (b)   Property:
FM Global Insurance, #NC346 — $1,000,000,000 blanket limit
FM Global Insurance, #NC346 – earthquake — $5MM agg
Arrowhead Group, #309153XF-1 – excess earthquake — $10MM/occ/agg (DSW only)
Insurance Company of the West, #XHO216132702 – excess earthquake — $15MM/occ/agg
(DSW only)
Federal Flood Policies – various locations & policy numbers — $500K   (c)  
Automobile
Travelers Indemnity Insurance Co., #TC2J-CAP-393K3380 — $2MM CSL   (d)   Cargo
Lloyd’s of London, #CC106040Z, $10MM/occ/agg
Lloyd’s of London, #MC106070Z, excess cargo, $5MM/occ/agg   (e)   Workers
Compensation
Travelers Insurance Company, #TC2HUB-466K1644– statutory limits
Travelers Insurance Company, #TRJUB-466K1656 – retro AZ, MA & WI

1



--------------------------------------------------------------------------------



 



    Ohio – Self-Insured under S1200005342
Arch Insurance, #11WCX5942600, excess WC over Ohio SI, statutory limits   (f)  
Directors and Officers Liability Insurance
(DSW only)
Federal Insurance Co. (Chubb) #6802-9501 – primary — $10MM
XL Specialty Insurance, #ELU106200-08, excess D&O — $10MM
Allied World Assurance Co., #C007705/003, excess D&O — $10MM
RSUI Indemnity Company, #NHS630008, excess D&O, $10MM
AXIS Reinsurance Company, #MAN714919012008, excess D&O — $10MM
Travelers Insurance, #ECO6801162, excess D&O, $10MM
US Specialty (HCC), #14-MGU-08-A17173, excess D&O — $10MM
Great American Insurance, #DFX3911869, excess D&O — $5MM
Houston Casualty Insurance, #14MG09A9263, Side A coverage — $15MM
(RVI only)
Federal Insurance Co. (Chubb) #8169-6117 – primary — $10MM
XL Specialty Insurance, #ELU106226-08, excess D&O — $10MM
Allied World Assurance (AWAC), #C007628/003, excess D&O — $10MM
RSUI Indemnity Company, #NHS630024, excess D&O, $10MM
AXIS Reinsurance Company, #MAN714352012008, excess D&O — $10MM
Travelers Insurance, #ECO6801163, excess D&O, $10MM
US Specialty (HCC), #14-MGU-08-A17183, excess D&O — $10MM
Great American Insurance, #DFX0009650, excess D&O — $10MM
Liberty Mutual Insurance, #DO3AT361551004, excess D&O — $10MM
National Union Fire (AIG), #703-48-31, excess D&O — $10MM
XL Specialty Insurance, #14MG-09-A9265, Side A coverage — $15MM   (g)  
Executive Protection Insurance
National Union Fire, #6790009, crime — $10MM/occ/agg
National Union Fire, #647-7736, K&R — $10MM unlimited
National Union Fire, #668-72-32, fiduciary — $5MM   (h)   Other
AIG Cat Excess, #5348415, excess punitive damages — $25MM/occ/agg
Hanseatic Insurance, #HIPD201225, excess punitive damages — $25MM/occ/agg
AIG Cat Excess, #5348416, excess punitive damages — $25MM/occ/agg
AIG Cat Excess, #5348417, excess punitive damages — $25MM/occ/agg
Continental Insurance Co., #PST 28 352 9925, foreign package — $1MM/occ
Safeonline, LLC, Binder#9BQKJ , Cyber Risk (first party) — $5MM (DSW only)
ACE American Lloyd’s, Binder #9BQKF, Cyber Risk (third party) $5MM (DSW only)


2



--------------------------------------------------------------------------------



 



(b)   CALCULATION OF PREMIUM

(i) DSW shall promptly pay or reimburse Retail Ventures 100% of premium
expenses, deductibles or retention amounts Retail Ventures may incur in
connection with Insurance Policies that relate solely to the DSW Business.
(ii) DSW shall promptly pay or reimburse Retail Ventures its proportionate share
of premium expenses, deductibles or retention amounts Retail Ventures may incur
in connection with Insurance Policies that relate the Retail Ventures Business
and the DSW Business. The “Retail Ventures Business” means any business of
Retail Ventures other than the DSW Business. DSW’s proportionate will be
calculated as follows:
     (A) LIABILITY INSURANCE costs shall be prorated based on the ratio of DSW’s
sales as compared to total sales.
     (B) PROPERTY INSURANCE costs shall be prorated based on the ratio of the
value of DSW property covered by the insurance policy as compared to the total
value of all property covered by the insurance policy. [“VALUE OF PROPERTY” IS
DEFINED AS RETAIL INVENTORY, FIXTURES, LEASEHOLDS, REAL PROPERTY, RENTAL INCOME
AND BUSINESS INTERRUPTION.]
     (C) AUTOMOBILE INSURANCE costs shall be charged on each insured vehicle
owned or leased by DSW which is covered by the insurance policy.
     (D) CARGO INSURANCE costs shall be prorated based on the ratio of the
duties paid for DSW imports covered by the insurance policy as compared to the
total duties paid for all imports covered by the insurance policy.
     (E) WORKERS COMPENSATION costs shall be prorated based on an actual per
state rate against projected payrolls plus estimated claims cost per location.
     (F) EXECUTIVE PROTECTION AND OTHERS—Executive Protection Insurance (or
crime), and foreign package coverage shall be prorated based on the ratio of
sales for DSW as compared to the total sales covered by the policy. Fiduciary
coverage for benefit plans shall be allocated based on 401K deposit percentages.
Federal Flood Program policies are allocated to each location for which a policy
is required to be purchased based on its Federal Flood Zone determination.

3